Citation Nr: 0522924	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a defective vision 
disorder (claimed as pain in the iris, lazy eye and double 
vision).    



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota in which the RO reopened the 
veteran's claim and denied service connection for a defective 
vision disorder.  The veteran, who had active service from 
November 1965 to August 1969, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in April 1970 denied 
service connection for defective vision.

3.  The evidence received since the April 1970 rating 
decision, by itself, or in conjunction with previously 
considered evidence, related to an unestablished fact 
necessary to substantiate the claim and raised a reasonable 
possibility of substantiating the claim.

4.  The veteran's defective vision disorder, caused by a 
refractive error, is not considered a disability for VA 
purposes, and there is no medical evidence that the veteran 
has an acquired eye disorder that is related to service. 





CONCLUSIONS OF LAW

1.  The April 1970 rating decision that denied entitlement to 
service connection for defective vision is a final decision.  
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. 
§ 20.1103 (2004).

2.  The evidence received subsequent to the April 1970 rating 
decision is new and material, and the claim for service 
connection for a defective vision disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  The veteran's defective vision disorder was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.   New and Material Evidence

The veteran's claim for service connection for a defective 
vision disorder was previously considered and denied in a 
rating decision dated in April 1970.  The veteran was 
provided notice of that decision and that decision represents 
a final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  

In September 2003, the veteran essentially asked that his 
claim for service connection for defective vision be reopened 
when he requested service connection for his left eye 
condition.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

The evidence associated with the claims file since the April 
1970 rating decision consists of statements from the veteran 
and VA Medical Center (VAMC) records.  The RO determined that 
this evidence was new and material, as illustrated by the 
merits review performed in the January 2004 rating decision 
on appeal.  The Board agrees with the RO's determination, 
reopens the claim and will perform a de novo merits 
adjudication based on all the evidence of record.   

B.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was provided this 
notice by a letter dated in October 2003.  In this regard, 
the RO essentially satisfied the VCAA notice requirements by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; and (3) informing the veteran 
about the information and evidence the claimant was expected 
to provide.  

The Board acknowledges that the October 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim. 38 C.F.R. § 
3.159 (b)(1) (2004).
However, in addition to the above three elements, the RO 
notified the veteran of the need to (4) submit new and 
material evidence to re-open his claim, (5) provided the 
definitions of what constituted "new and material" 
evidence, (6) informed the veteran of the three-part test for 
service connection claims, and (7) explained that the new and 
material evidence submitted must fulfill the service 
connection test in order to obtain relief.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice appears not to have harmed the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) 
 
In further regard to the VA's duty to notify, the Board notes 
that the RO provided the veteran a copy of the January 2004 
rating decision and the March 2004 Statement of the Case.  
The rating decision notified the veteran that his defective 
vision was not service connected as it was considered to be a 
constitutional or developmental deformity.  The Statement of 
the Case provided the veteran with notice of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was reopened but 
denied.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VAMC optometry 
medical records are associated with the claims file.  The 
Board observes and acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a defective vision disorder.  However, 
the November 2003 VAMC optometry record indicates that the 
veteran received an eye examination that addressed the 
medical issue raised in this claim.  Neither the veteran nor 
his representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  The Board finds that the requirements of the 
notice provisions of the VCAA have been met.  Accordingly, 
the Board concludes that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

C.  Evidence

The veteran's August 1964 pre-induction service examination 
indicated that the veteran had defective vision.  His distant 
vision was reported as 20/40 for both the right and left 
eyes, and his near vision was noted as 20/25 and 20/20, 
respectively.  On his Report of Medical History portion of 
his pre-induction examination, the veteran noted "no" in 
response to the question of whether he had eye trouble.  The 
veteran's October 1965 enlistment examination reported the 
veteran's distant vision as 20/30 for both the right and left 
eyes, and his near vision as 20/20.  The veteran reported in 
his Report of Medical History portion of that examination 
that he did have eye trouble, and the examiner noted that the 
veteran had astigmatism. 

The veteran's service medical records reflect that the 
veteran complained of, and received treatment for, eye 
complaints but do not reflect any reports of eye injury.  In 
February 1967, the veteran reported that his depth perception 
was poor, he could not discern a small hollow while walking 
and that his vision was fuzzy.  The examiner reported that 
the veteran had never been refracted.  A service record dated 
in May 1967 noted that the veteran had an eye examination in 
February 1967, but did not report the results.  However, that 
same record requested an additional eye examination be 
performed on the basis of the veteran's complaints of 
dizziness that had lasted for several months.  Thereafter, 
the veteran was examined in June 1967.  His vision without 
glasses was recorded as 20/50 for the right eye and 20/40 for 
the left eye without glasses, and 20/20 with glasses.  The 
examiner's impression after examination was that the veteran 
had a small refractive error.  The examiner could find no 
ocular cause for the veteran's dizziness.  During a 
separation examination conducted in August 1969, an examiner 
noted that the veteran had right eye vision of 20/30 that was 
corrected to 20/20.  There was no indication of any eye 
injuries. 

In March 1970, the veteran submitted an application for 
compensation.  In connection with that application, the 
veteran was afforded a VA examination that noted the 
veteran's eyes, pupils, EOM [extraocular movement or 
extraocular muscles] and fields were normal.  In a rating 
decision dated in April 1970, service connection for 
defective vision was denied.   A VA form 21-6798 contained in 
the claims file indicates that the veteran was provided 
notice that service connection for defective vision had been 
denied.  

In a March 2003 statement, the veteran indicated that he had 
slightly fuzzy vision in service but that he did not feel 
comfortable wearing glasses because they caused double vision 
and resulted in him tripping on unleveled ground.  He 
reported a sharp pain in his left eyeball when marching in 
the sun, and stated that an optometrist told him that he had 
amblyopia.  

In a statement dated in July 2003, the veteran reported that 
he could not wear glasses in service because they caused 
double vision and dizziness resulting from a sharp pain that 
occurred in his left eye.  Thereafter, in a September 2003 
statement, the veteran requested service connection for a 
left eye condition, which he defined as lazy eye with sharp 
pain in the iris and double vision. 

In November 2003, the veteran complained of dizziness and 
underwent a VAMC eye examination.  He reported that he had 
always experienced dizziness but that this dizziness had 
gotten worse with bifocals.  He reported no history of eye 
surgery or injury.  Upon examination, the veteran's visual 
acuity was noted as 20/25 in both the right and left eyes.  
The examiner's impression was that the veteran had a 
refractive error.  

D.  Law and Analysis 

The veteran contends that he is entitled to service 
connection for defective vision based on symptomatology he 
began experiencing in service, particularly fuzzy vision, 
dizziness, double vision and pain in his left eye.  He does 
not contend that he experienced an eye injury during service.  
In fact, he reported in November 2003 that he did not have a 
history of eye injury.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  VA regulations also provide that 
refractive errors are not disabilities under the law. 38 
C.F.R. § 3.303(c).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While viewing the evidence 
in the light most favorable to the veteran, the Board finds 
that the more persuasive and credible evidence in this case 
does not support the assertion that the veteran's current 
defective vision is caused by anything other than a 
refractive error, which is not compensable under VA law.  As 
such, there is no evidence of a current eye disability, for 
VA purposes, that has been related to service. 

The veteran's service medical records do not indicate that 
the veteran was diagnosed or treated for defective vision 
associated with anything other than a refractive error during 
service.  The veteran's August 1964 pre-induction service 
examination and his October 1965 enlistment examination noted 
only that the veteran had defective vision and astigmatism.  
The veteran's service medical records reflected complaints of 
poor depth perception, fuzzy vision and dizziness that were 
attributed to a small refractive error.  These medical 
records are devoid of reference to sharp pain in the eye or 
lazy eye.  In fact, a review of the record indicates that the 
veteran first reported eye pain in a March 2003 statement, 
over thirty years after separating from service.  The 
veteran's first reference to "lazy eye" occurred in 
September 2003, when he submitted his claim.  

The veteran's post-service medical records also do not 
indicate that his vision problems are related to anything 
other than his refractive error.  The March 1970 VA 
examination indicated that the veteran's eyes, pupils, EOM 
[extraocular movement or extraocular muscles] and fields were 
all normal.  His November 2003 examination noted only one 
impression from the examiner, which was refractive error.  

To merit an award of service connection under 38 U.S.C.A. § 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service. 
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran in this case has submitted no evidence, other than 
his own assertions, indicating that he currently has 
defective vision that should be related to service.  
Unfortunately, these assertions are insufficient to grant the 
veteran's claim as the veteran is considered incompetent to 
diagnose a disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).

As the record stands, there is no competent medical evidence 
linking the veteran's current visual problems to anything 
other than refractive error.  Indeed, the Board finds that 
the November 2003 VAMC examination to be consistent with the 
veteran's service medical records and that there is no 
indication that the veteran has an acquired eye disorder as 
the result of service.  Service connection for a refractive 
error of the eye cannot be granted because this is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes. 
See 38 C.F.R. § 3.303(c).  Congenital or developmental 
defects such as refractive error are not a disease or injury 
within the meaning of applicable legislation. 

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable. Therefore, service connection for a 
defective vision disorder must be denied. See Gilbert, 1 Vet. 
App. at 55.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a defective vision disorder.  

Service connection for a defective vision disorder, claimed 
as pain in the iris, lazy eye and double vision, is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


